Mr. President,
Your Excellencies,
Distinguished Ladies and Gentlemen,
I am honoured to address this 75th United Nations General Assembly for the first time since the renewal of my mandate as President of the Republic of Botswana at our General Elections, held on 23 October 2019.
This Assembly is unique in many ways. It marks the 75th Anniversary of the United Nations, it is virtual, and it is held against the backdrop of the greatest challenge of our time, the COVID-19 pandemic.
Allow me therefore, to extend our heartfelt condolences and sympathies to families and friends, throughout the world, who have been affected by the pandemic. I also pay special tribute to all those in the frontline of this battle.
I am confident that, like other challenges before, we will, together put up a spirited fight against it and emerge wiser, stronger and more resilient in our preparedness to deal with similar pandemics.
Mr. President,
I join other delegations that have spoken before me in congratulating you on your assumption of the Presidency of the 75th Session of the United Nations General Assembly. We welcome the priorities you presented, and pledge my delegation’s full support in the execution of your mandate.
Let me also take this opportunity to extend our profound gratitude to your predecessor, His Excellency Professor Tijjani Muhammad-Bande, for his stewardship of the General Assembly during its 74th Session.
Mr. President,
Botswana endorses the theme of this General Assembly Session: “The Future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action.”
This theme is a timely reminder of the value and significance of multilateralism as the ultimate framework through which everlasting solutions to existing and emerging global challenges can be attained. Indeed, the world is a much safer and secure place when our nations work together towards collective responses to the complex threats of our time.
Now, more than ever before, multilateral action is needed to effectively respond to an urgent global public health crisis of a kind which has not been seen since the Spanish Flu of 1918.
We can all agree, that our collective cooperation will be required to repair our nations’ devastated economies and restore the livelihoods of our societies.
As the foremost multilateral institution, the United Nations and its most noticable specialised agency; the World Health Organisation (WHO), are better suited to mobilise action relating to immediate and long-term responses to the COVID 19 pandemic.
We have, without a doubt, seen the organisation move swiftly to support national response efforts in vulnerable parts of the world. Most noticeably were the UN “Solidarity flights” that delivered life-saving medical supplies to the neediest around the world.
My delegation welcomes the initiatives and urgent response measures undertaken by the UN System, especially the support rendered, through the UN Country Teams, to this global crisis.
We particularly appreciate the leadership provided by the UN Secretary- General during this unprecedented time, particularly his call for a global ceasefire, as well as an affordable COVID-19 vaccine that will be accessed by “every person, everywhere.”
Mr. President,
As we reflect on how to effectively leverage on multilateralism and international cooperation to better tackle the challenges exposed by COVID-19, it is incumbent upon us to also further examine the ways to strengthen the UN’s response capacities.
In doing so, we should also seize the opportunity to re-double our ambition towards attainment of the 2030 Agenda; the future we want. We should galvanize momentum to accelerate SDGs implementation by building on the Secretary General’s wise call for a “Decade of Action”.
2030 Agenda for Sustainable Development
Mr. President,
The 2030 Agenda for Sustainable Development, and its Sustainable Development Goals (SDGs), constitute a firm blueprint that should continue to guide us in our global and national plans.
We in Botswana remain committed to accelerate our efforts towards the attainment of SDGs during this remaining ‘Decade of Action.’
To realize this ambition, my Government is resolute in the transformation of Botswana’s economy from one that largely relies on the extractive industry, which is vulnerable to globe shocks, to a knowledge-based economy.
To this end, my Government has introduced economic policy reforms to stimulate and fast-track transformation in many sectors. These actions are aimed at creating an enabling environment for private sector development in pursuit of Goal 8, that is, Decent work and Economic Growth.
Mr. President
As I alluded, in Botswana, like in many countries, the pandemic has had far-reaching impact on our lives and livelihoods.
For our already vulnerable health sector, the pandemic joins a list of challenges, which include: child mortality; non communicable diseases; and HIV and AIDS.
In responding to the escalating rate of Non-Communicable Diseases, my Government has adopted the Multi-sectoral strategy for Prevention and Control of NCDs for 2018-2023. The strategy focuses on prevention measures and enhancing the quality of life for those affected.
Our longstanding battle against HIV and AIDS remains a key priority for my Government. In this context, I am happy to inform that Botswana is well on track to achieve the Joint United Nations Programme on HIV and AIDS 90-90-90 UNAIDS’s treatment target. So far, 86 per cent of people living with HIV have tested and know their status. And of those who know, 83 per cent are on treatment and 90 per cent are virally suppressed.
Mr. President
Botswana is accelerating access to inclusive, equitable quality education through, amongst other interventions, the implementation of the Education and Training Sector Strategic Plan. The ETSSP, as it’s commonly known, aims to transform learning by ensuring access, retention, and promoting life-long learning and skills development.
Poverty Eradication
Mr. President
It is noted that before the pandemic, an estimated 783 million people were living in extreme poverty globally. However, as at June 2020, the World Bank projected that the pandemic could push an additional 71 million people into extreme poverty in 2020, therefore reversing the gains made in recent decades.
Certainly, this turn of events demands our urgent collective action if we are to eradicate poverty in all its multi-dimensional forms everywhere, and for everyone affected, by 2030.
For its part, my Government will continue to empower and uplift the poor through a variety of the poverty eradication programmes. These programmes equip and enable beneficiaries to start micro and small scale enterprises for better survival. Such programmes have uplifted beneficiaries from poverty through sustainable income generation, creation and sustenance.
Mr. President,
My delegation notes the unfortunate global increase in violence against women and girls amid the current health crisis. As countries went into lockdowns and people stayed home, many women and girls, regrettably, became an easy target of human predators and were subjected to Gender Based Violence (GBV). This trend goes against the aspirations of Goal 5: Gender Equality and requires our strenuous and collective action.
While the GBV scourge had already been a concern in Botswana, it increased alarmingly during the COVID-19 crisis. To address this problem, my Government has intensified the implementation of the National Strategy towards Ending Gender Based Violence.
Botswana’s Response to COVID-19
Mr. President,
As I stated, COVID-19 has been detrimental to Botswana’s economy. The suspension of international travel and the global economic meltdown have dealt a heavy blow on the two mainstays of our economy; tourism and diamond mining. The repeated lockdowns and other COVID-19 protocols have also significantly reduced economic activity.
In its response, my Government availed an economic relief package to support the economy and complement disease containment measures.
The Government is now working on an “Economic Recovery and Transformation Plan” that is intended to support the restoration of economic activity; facilitate economic growth; accelerate economic transformation; and build a resilient of the economy.
Whereas our economy has been disrupted, Government remains strongly committed to its pre-COVID-19 sustainable development-oriented policies and programs. The Economic Recovery and Transformation Plan will thus add impetus to implementation of these initiatives.
COVID-19 and Multilateral Action
Mr. President,
As is evident with any global problem, Nation-States do not have the capacity to address the COVID-19 pandemic and its effects, on their own. A multilateral response is without question, imperative. We therefore echo the call for a rule based and inclusive multilateralism that is open to the voices of civil society, the private sector, and academia as key stakeholders and partners, in shaping the global response.
For Botswana, an ideal multilateral response will be one that has short and long-term perspectives. In the short-term, there is a need to provide immediate relief and safety nets to vulnerable countries and peoples. For the long term, post COVID 19 recovery multilateral efforts are needed to provide comprehensive support to the most vulnerable countries and populations.
My delegation thus welcomes the idea of a recovery that is focused on building back better, faster and even greener and fostering resilience. This is ever so critical for countries emerging from conflict and other humanitarian crises, as well as those still living under unfortunate conditions of foreign occupation.
Of keen interest to Botswana will also be support given to countries in special situations such as Least Developed Countries; Landlocked Developing Countries; and Small Island Developing States as the most vulnerable category of United Nations Member States. Being a landlocked country, Botswana has, during this pandemic experienced some challenges with cross-border movement of goods and services due to border closures.
In this context, we call for an accelerated effort in the implementation of the Vienna Programme of Action, the Istanbul Program of Action and the SAMOA Pathway, which are designed to ameliorate the challenges faced by these groups of countries.
For the UN’s multilateral framework to be effective in dealing with the COVID-19 pandemic and other challenges, we need a United Nations that is nimble, agile and fit for purpose. Indeed, since the crisis started, we have seen the Secretariat demonstrating these organisational qualities in its response.
Though the jury is still out on the reforms, my delegation observes that the Management Reforms have brought about some improvements to the organisation’s crisis response. We nonetheless believe more remains to be done, and we encourage the General Assembly and other principal organs to step up their own reform efforts.
Climate Change
Mr. President,
While COVID-19 is a devastating pandemic, which caught the world unaware and ill-prepared, Climate Change is a phenomenon we are well aware of, and can mitigate against its repercussions. We long declared Climate Change an existential threat, and committed to restrain its rapid devastation. We should therefore re-double our efforts to mitigate its negative effects.
Botswana, a semi-arid country with erratic rainfall and frequent droughts, attaches great importance to Goal 13 (Climate Action). These climatic conditions affect livelihoods by impeding food production. Moreover, recent droughts have resulted in the drying up of water sources including for wildlife. This has contributed to animal deaths and the escalation of the human-wildlife conflict.
In order to strengthen mitigation and adaptation, my Government is developing a Climate Change Response Policy and a National Adaptation Plan. Working with civil society, academia, and international partners, we are accelerating our implementation of our commitments under the Paris Agreement.
Human Rights
Mr. President,
Botswana fully subscribes to the three mutually reinforcing pillars upon which the United Nations was founded. We hold firm that the promotion and protection of human rights, democracy, and the rule of law are critical to sustainable development, peace and security.
Mr President,
I also wish to take this occasion to reaffirm Botswana’s support for the Human Rights Council on its extensive work in adopting outcomes that advance the global human rights agenda.
International Peace and Security
Mr. President,
My delegation applauds the United Nation’s continued efforts to maintain global peace and security in the midst of a pandemic. We welcome the Secretary- General’s Appeal for Global Ceasefire and its intended effort of halting armed conflict to allow the world to focus on the more pressing and bigger battle against the pandemic.
Also commendable is the COVID-19 Global Humanitarian Response Plan which is designed to provide relief to the most vulnerable groups particularly in conflict affected and low income countries. There is however a need for partnerships and more donor funding for the effective operationalisation of this important plan.
Mr. President,
Turning now to peace and stability in the Southern African region, I note that while it remains relatively stable, there is an emerging threat to peace and security, due to increasing acts of terrorism and insurgency.
As the current Chair of the SADC Organ on Politics, Defence and Security Cooperation, Botswana is committed to ensure that close attention is given to the imperative to combat terrorism and other security threats in order to enhance peace and stability in the SADC region.
Mr. President,
It has been indisputably established that terrorism knows no borders. It remains a serious threat to international peace and security. Essentially, Botswana remains deeply committed to combating terrorism in all its forms. We thus continue to take the necessary steps to prevent and combat this scourge. This includes the strengthening our Anti-Money Laundering and Counter Terrorism Financing regime. This is testimony to our firm commitment to contribute towards bolstering the integrity and security of the global financial system.
We appreciate the support provided by the United Nations Office for Counter- Terrorism and other partners, to enhance the capacity of Botswana’s newly established Counter Terrorism Analysis and Fusion Agency in order to enable us to mitigate the exposure to this menace.
In conclusion, I wish to reaffirm Botswana’s commitment to, and belief in multilateralism and international cooperation as an indispensable mechanism for fostering peace and security, promoting human rights and sustainable development.
It is beyond the shadow of doubt that the United Nations remains more relevant now than it was 75 years ago. This is in view of the complex and multi-faceted challenges confronting humanity today.
Inevitably, the lessons from the COVID-19 pandemic and many others, will become a key determinant of the model of the real future we want and the United Nations we need to recover faster and build a more peaceful, just, and prosperous world for the future generation!
I thank you for your attention.